Citation Nr: 1750713	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO. 10-40 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for fibromyalgia.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ORDER

A total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted. 


FINDINGS OF FACT

1. The combined disability rating is 60 percent since November 30, 2006. 

2. The combined effect of the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is a veteran (the Veteran) who had active duty service from May 1969 to March 1971. The Veteran served in the Republic of Vietnam. The service personne records reflect that he was awarded a Combat Infantry Badge, which indicates participation in combat with the enemy. He was also awarded the Air Medal, which is awarded for heroic or meritorious achievement while participating in aerial flight; and a Bronze Star Medal, which is awarded for either heroic achievement, heroic service, meritorious achievement, or meritorious service in a combat zone.

This appeal comes before the Board of Veterans' Appeals (Board) from May 2009 and July 2010 rating decisions of the RO in Detroit, Michigan.

In June 2016, the Board remanded this appeal to afford the Veteran a hearing. The appeal has since been returned to the Board for further appellate action. 

In May 2017, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO. A transcript of the hearing is associated with the claims file.

The Veteran submitted additional medical evidence after the most recent Supplemental Statement of the Case and waived his right to have the case remanded to the RO for initial adjudication of this evidence.



The claim of entitlement to service connection for fibromyalgia is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran if further action is required.

Turning to the merits of the TDIU issue, the Board notes that it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340(a)(1), 4.15.

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider. Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "substantially gainful occupation" is not specifically defined for purposes of the TDIU regulations. However, marginal employment is not considered substantially gainful employment. Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person. Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop. 38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. Marginal employment shall not be considered substantially gainful employment. For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).

In this case, service connection has been granted for PTSD, rated at 50 percent from November 30, 2006; hearing loss, rated at 10 percent from November 30, 2006; and tinnitus, rated at 10 percent from November 30, 2006. 

As the Veteran's PTSD, hearing loss, and tinnitus were all incurred in action during combat service, the Board finds that the schedular criteria for TDIU have been met as the multiple service-connected disabilities are treated as a single disability rated at 60 percent. 


The November 2008 VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) indicates that the Veteran last worked full time as a laborer in 2006. While he has reported that he tried and failed his hand at self-employment, he has generally engaged in physical types of employment. 

A June 2009 VA PTSD examination notes that the Veteran has little social interaction and likes to be by himself. The Veteran reported 2 suicide attempts. He reported experiencing panic attacks once a week, induced by uncomfortable situations like social situations. The examiner found that the Veteran's PTSD signs and symptoms result in deficiencies in judgment, thinking, relations, work, mood or school. 

Significantly, a March 2009 letter from a former employer attests to that individual's refusal to hire the Veteran again, due to his attitude and inability to get along with customers and other employees. He described an incident where a customer specifically told him not to bring the Veteran on the job again (VBMS record 0615/2009). 

The question whether there is an inability to engage in substantial gainful activity must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991); Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

After a review of all of the evidence, the Board finds that the evidence in favor of a finding that the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation has attained the point of relative equipoise with the evidence against the claim. Resolving all reasonable doubt in favor of the claim, the Board concludes that TDIU is warranted. As this is a full grant of the benefit sought, there are no further duties to notify or assist.




REMAND

Service treatment records reveal no complaints, findings, or diagnoses pertinent to fibromyalgia. The first record of treatment for fibromyalgia appears in 2006. Consistent with this, a March 2010 Psychological Screening Note reveals the Veteran's report that fibromyalgia was first diagnosed in 2005. 

The Veteran has maintained alternative theories of causation for fibromyalgia. He has asserted that he had symptoms of fibromyalgia in service. He has related these symptoms to eating food with preservatives, such as C-rations. In the alternative, he has related fibromyalgia to the effects of his service-connected psychiatric disorder. His former spouse submitted a letter stating that she has known the Veteran since 1977 and he had symptoms of fibromyalgia at that time. 

VA has not obtained a medical opinion regarding whether the current disability is related to service or to a service-connected disability. However, the Veteran submitted a May 17, 2017, letter from R. Hafford, MD, stating "I feel his fibromyalgia is directly connected to PTSD diagnosis" (VBMS record 08/28/2017 at 257).

The Veteran's private physician did not provide a rationale for the opinion linking fibromyalgia to PTSD. Therefore, the Board finds that remand is warranted to obtain a medical opinion that is based on the complete record and which is explained in terms of the evidence and accepted medical principles. 

Accordingly, the claim is REMANDED for the following action:

1. Request that the Veteran identify any outstanding VA or private medical records. Take appropriate efforts to obtain any records identified. 




2. Schedule an appropriate VA examination to determine the nature and etiology of his fibromyalgia. The relevant documents in the claims file should be made available to the VA examiner.

The examiner is directed to consider the Veteran's reported history of experiencing similar symptoms in service and since service. As he is a combat veteran, VA accepts his report of symptoms he experienced in service as true. For the purposes of the examination, the Veteran's service treatment records reveal that he was not treated in service for fibromyalgia or for complaints similar to those now attributed to fibromyalgia. When examined at service separation on March 15, 1971, all bodily systems were normal. 

The examiner is also asked to consider the opinion of Dr. Hafford relating fibromyalgia to the Veteran's service-connected PTSD. As he provided no explanation, the Board seeks understanding of how such a relationship is possible. 

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that fibromyalgia is causally or etiologically related to the Veteran's active service. 

If not related to service, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that fibromyalgia is related by causation or permanent worsening beyond the natural progress of the disease to any service-connected disability, to include PTSD.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record. A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested. If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so. In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. Readjudicate the remanded claim. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This issue must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Disabled American Veterans 

Department of Veterans Affairs


